Citation Nr: 0206555	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  95-36 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a multiple joint 
disability, to include as secondary to ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.

This matter was previously before the Board in March 1999 and 
November 2000.  In both instances a remand was issued to 
accomplish further development.  The RO has now returned the 
claims file to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's currently diagnosed multiple joint disability to be 
causally related to ionizing radiation exposure, or to any 
other incident of active service.


CONCLUSION OF LAW

A multiple joint disability was not incurred in or aggravated 
by active service, nor can incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that in a September 1994 
rating decision, the RO denied service connection for joint 
deterioration secondary to radiation exposure.  The veteran 
disagreed with that decision and initiated this appeal.  On 
initial review of the appeal in March 1999, Board remanded 
the matter to obtain a medical opinion by the VA physician 
who had previously examined the veteran.  In November 2000 
the case again before the Board, at which time a second 
remand was ordered in light of the newly enacted Veterans 
Claims Assistance Act of 2000 ("VCAA") to associate the 
veteran's service medical records, outstanding VA treatment 
records, and documents pertaining to the veteran's claim with 
the Social Security Administration.  In the event that any 
such documents were successfully acquired, the RO was 
instructed to then schedule the veteran for an examination.  
Such records were obtained, and an examination was performed 
in February 2002.  As the requested development 
satisfactorily accomplished, the claims file is again before 
the Board.

Duty to assist/notify

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In the present case, the RO included the VCAA laws in the 
March 2002 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claim.  The file demonstrates that adequate 
efforts were undertaken by the RO to acquire outstanding 
documentation, and that much evidence not previously of 
record, such as service medical records and Social Security 
Administration records are now associated with the claims 
file.  As the record is fully developed, the requiremtn that 
the RO advise the claimant of the division of 
responsibilities in obtaining evidence is moot.  The Board 
also notes that by virtue of the statement of the case issued 
in September 1995, and supplemental statements of the case 
issued in October 1998, August 1999, and March 2002, the 
veteran was given notice of the information or other evidence 
necessary to substantiate his claim.  Therefore, no further 
assistance to the veteran regarding notice and development is 
required.  

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Certain disorders, such as arthritis, are presumed to have 
been incurred in service if manifested within one year of 
separation from service to a degree of 10 percent or more, 
provided that the veteran has served a minimum of ninety days 
either during a period of war or during peacetime service 
after December 31, 1946.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A presumption of service connection may also be granted for a 
"radiation exposed veteran" if certain statutory 
requirements are satisfied regarding the circumstances of the 
claimed exposure.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  The diseases entitled to such presumption are 
listed in 38 C.F.R. § 3.309(d)(2).  The presumption may be 
rebutted by "affirmative evidence to the contrary," such as 
medical reasoning that, when combined with all the evidence 
of record, supports a conclusion that the disease was not 
incurred in service.  38 C.F.R. § 3.307(d). 

Additionally, if a claim for service connection is based on 
exposure to ionizing radiation, and it is established that a 
radiogenic disease first became manifest after service, and 
was not manifest to a compensable degree within any 
presumptive period as specified in 38 C.F.R. §§ 3.307, or 
3.309, the following factors will be examined:  1) whether 
the veteran was exposed to ionizing radiation as a result of 
participating in atmospheric testing of nuclear weapons in 
service (determined by making an assessment of the size and 
nature of the radiation dose); 2) whether the veteran 
subsequently developed a radiogenic disease, as recognized by 
statute, such as colon cancer and lung cancer; and 3) whether 
the disease first became manifest within a specific period.  
38 C.F.R. § 3.311(a), (b)(5).  The determination of service 
connection based on ionizing radiation is then made under the 
generally applicable service connection provisions, giving 
due consideration to any opinion provided by the Under 
Secretary of Health or an outside consultant.  38 C.F.R. 
§ 3.311(f).  Service connection will not be established if 
there is affirmative evidence to establish that a 
supervening, nonservice-related condition or event is more 
likely the cause of the disease.  38 C.F.R. § 3.311(g).  
Further, the veteran is not precluded from establishing, by 
independent medical evidence, that a current disorder is 
related to exposure to radiation in service.  See 38 C.F.R. 
§ 3.303(d); 3.311(b)(4); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Factual background

The veteran's service medical records do not reflect any 
complaints of, or treatment for, arthritis.  Historically, 
the record reveals that the veteran sought private medical 
treatment for joint pain beginning as early as September 
1969.  At that time, the veteran was treated for palmar pain 
in his right hand and right elbow by R.B., M.D.  In February 
1970, the veteran was treated for migratory joint pain and 
swelling.  Physical examination was negative, and treating 
physician L.A.H., M.D. indicated that it was not possible to 
make a definite diagnosis.  He noted that rheumatoid 
arthritis was considered to be the most likely possibility, 
but stated that that assessment was not confirmed by the 
medical evidence.  Rheumatoid arthritis was later diagnosed 
in a November 1970 report by J.W., M.D.  At that time, the 
veteran related that he injured his left shoulder while 
building a house in approximately 1969.  The veteran further 
complained of pain in his hands, feet and knees.  The veteran 
was also treated for similar complaints at the Arthritis 
Diagnostic-Evaluation clinic in May 1972.  The record 
indicates that he "ha[d] not really been employed since 
1969," and was currently receiving Social Security disability 
benefits. 

An October 1974 VA examination report notes that the veteran 
sustained a shoulder injury in October 1969, "which developed 
into rheumatoid arthritis."  The veteran denied experiencing 
any major sickness or injury prior to that time.  A physical 
examination revealed tenderness of the knees, elbow, and 
wrists, and visible swelling of the right knee.  The veteran 
demonstrated a weak handgrip bilaterally, and experienced 
difficulty making a fist.  He was unable to squat on his toes 
due to knee pain.  According to the record, range of motion 
was performed in all joint motions with difficulty.  The 
final assessment was arthritis of multiple joints.

VA records show inpatient and outpatient treatment for 
degenerative joint disease from February to July 1994.  A 
February 1994 record notes a history of a right total knee 
arthroplasty in 1975, left ankle artificial joint surgery in 
1977, a left ankle "triple" in 1979, a left wrist 
arthroplasty in 1983, a right elbow arthroplasty in 1987, a 
left knee synovectomy in 1989, a left total knee arthroplasty 
in 1989, and a right total knee arthroplasty revision in 
1991.  Later that month, the veteran underwent a left 
shoulder acromioplasty and a left shoulder uncemented 
hemiarthroplasty.  The discharge diagnosis was left shoulder 
degenerative joint disease.

According to a March 1994 VA ionizing radiation report, 
rheumatoid arthritis was diagnosed, but had not been 
confirmed.  The record notes a history of numerous surgical 
procedures on various joints from 1975 to 1994.  

During July 1994 treatment, the veteran gave a history of 
multiple joint replacements, and reported swelling and 
tenderness of his right index finger over the previous year.

In August 1994, the veteran submitted a completed 
questionnaire regarding his radiation exposure during 
service.  Therein, he maintained that he was exposed to 
radiation during atmospheric testing in approximately 1953.  
While the veteran did not know the name of the test shot, he 
recalled that he was in the engine room of the vessel at the 
time of the blast.  He reported that his ship was 
subsequently declared "highly contaminated."  According to 
the veteran, the ship towed another vessel from the South 
Pacific to Pearl Harbor, Hawaii, where the crew spent several 
days washing it down.  He estimated that he first experienced 
residuals of this radiation exposure in the early 1970s.

In October 1995 correspondence, the veteran's private 
physician noted that there was no history of joint problem's 
in the veteran's family, that he had no other significant 
health problems, and that he had a negative rheumatological 
work-up.  For those reasons, M.C., D.O. opined that it was 
"reasonable to consider that there is more than a 
coincidental relationship between the [radiation] exposure 
and [the veteran's] joint failure."

In a June 1997 report, the Defense Special Weapons Agency 
(DSWA) confirmed that the veteran was a participant of 
Operation Castle in 1954.  A radiation dose assessment notes 
three scenarios in which the veteran might have been exposed 
to radiation.  Under the worst of these possible scenarios, 
the veteran's upward boundary of radiation dose was .9 rem.  
The committed dose equivalent to bone was less than 0.1 rem.

A June 1998 VA examination report notes that the veteran was 
exposed to atomic radiation during service, and had been 
disabled since 1969.  Following a review of the claims 
folder, the examiner reported a history of arthritis in 
multiple joints, including the left ankle, right knee, both 
hips, left wrist, left shoulder, and the right index finger.  
A November 1996 X-ray study reportedly showed erosive 
arthritis of the wrists and left second metatarsophalangeal 
(MP) joint.  The physician noted that a February 1997 X-ray 
revealed severe degenerative joint disease of the right 
wrist, which was "questioned as rheumatoid arthritis."  A 
bone scan reportedly showed "some increase" in the knees and 
ankles.  The examiner concluded that "no definite statement 
could be made regarding the etiology of the joint 
difficulties which led to [the veteran's] multiple joint 
surgeries" due to a "lack of information."  The physician 
ordered X-rays of various joints.  A July 1998 addendum to 
the VA examination report, X-rays showed "some minor 
degenerative arthrosis" in both hips, the left elbow, and the 
right shoulder.  There was no evidence of any avascular 
necrosis.  Based on that evidence, the physician opined that 
"a diagnosis of radiation injury cannot be supported, at 
least in these particular joints."

The veteran was next examined by VA in August 1998.  The 
examination report indicates that the claims folder was not 
available for the examiner's review.  The record notes a 
history of exposure to ionizing radiation during service in 
1954.  The veteran explained that he "did well" until 
approximately 1970, when he developed polyarthritis.  He 
reported multiple joint replacements since that time, and 
indicated that a right wrist fusion was performed.  Upon 
physical examination, the veteran walked with a "rheumatoid 
shuffling gait," but was able to move about the examining 
room.  He could mount and dismount the examining table.  The 
veteran had limitation of motion of multiple joints with 
tenderness and swelling.  Chronic rheumatoid-like changes 
were noted in several joints.  The diagnostic impression was 
seronegative rheumatoid arthritis (rheumatoid- like disease, 
rheumatoid variant).

In an addendum to the VA examination report, the examiner 
opined that there was no relationship between the veteran's 
rheumatoid-like arthritis and his exposure to radiation 
during service.  He concluded that "[t]he 16 year interval 
between the blast and his onset of joint symptoms militates 
against the radiation exposure causing his arthritis."

During the January 1999 travel Board hearing, the veteran 
testified that he was exposed to ionizing radiation during 
service in the South Pacific.  Transcript (T.) at 3-5.  He 
explained that he received treatment at a private facility in 
the 1970s, after he started developing multiple joint 
problems. T. at 6.  The veteran reported that he primarily 
received treatment for his joint problems at the VA Medical 
Centers (VAMC) in Salt Lake City and Phoenix.  T. at 8 and 
11.  He maintained that he had been "incapacitated for many 
years secondary to this condition." T. at 6.

In May 1999, a VA physician reviewed the claims folder and 
examined the veteran.  The physician then offered his opinion 
as to whether there was a relationship between the veteran's 
possible in-service radiation exposure and his currently 
diagnosed arthritis.  The physician explained that while 
radiation exposure can result in joint arthropathy, this is 
normally in the form of osteonecrosis or osteosclerosis.  He 
noted that one text indicates that since the field of 
radiotherapy is more likely to include the axial skeleton 
than the extremities, radiation arthropathy is usually seen 
in the hips, shoulders, spine, sacroiliac, and 
temporomandibular joints, with changes being dose-related.  
The report indicates that while changes that can resemble 
degenerative arthritis are occasionally found, this has been 
only in joints that have been included in the field of 
radiation many years previously.

The physician commented that because X-rays and operative 
reports from the veteran's previous surgeries were "still not 
available," there was no direct evidence that the veteran 
sustained any osteonecrosis or other injuries that might 
relate to a radiation exposure injury.  He further noted that 
the veteran was not aware of any service comrades who 
developed similar problems.  Consequently, the physician 
concluded that "the symptomatology and surgeries sustained by 
the veteran cannot be stated to be causally related to 
radiation exposure as opposed to degenerative arthritis of a 
standard variety over time."

In a June 1999 VA examination report, a second physician 
agreed that the veteran's current arthritis is not causally 
related to his exposure to radiation during service.  He 
explained that a 1967 study found no relationship between 
exposure to radiation from atomic bombs in Hiroshima and 
Nagasaki and rheumatoid arthritis.  The examiner noted that 
while a second article disagreed with this conclusion, the 
first was the "definitive" study.  He attached copies of 
both articles.

The veteran was most recently examined by VA in February 
2002.  The VA examiner noted that he had reviewed the claims 
file.  Following this review, the examiner concluded that 
there does not appear to be any probability that that 
veteran's radiation exposure in service is causally related 
to any of the veteran's present multiple joint conditions.   

Analysis

The Board has thoroughly reviewed the evidence, as described 
in pertinent part above, and concludes that service 
connection is not warranted for a multiple joint disability, 
either on a direct basis, or as secondary to radiation 
exposure.  The reasons and bases underlying this 
determination will be discussed in the paragraphs that 
follow.

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows extensive 
treatment for arthritis, there is little doubt of the 
existence of a current disability.  However, as the service 
medical records do not reveal any treatment for a multiple 
joint disability, and as the post-service records do not 
establish that such a disability was manifest within the one-
year presumptive period for chronic diseases as set forth 
under 38 C.F.R. §§  3.307, and 3.09, the veteran's claim of 
entitlement to service connection may not be granted on a 
direct basis, or under the presumptive provisions governing 
arthritis in general.  

As the veteran contends that his current multiple joint 
disability is related to in-service radiation exposure, the 
provisions of 38 C.F.R. §§ 3.309(d) and 3.311 must be 
considered as a potential means by which a grant of service 
connection may be afforded.  Under 38 C.F.R. § 3.309(d), 
certain diseases are deemed as service-connected if they 
become manifest in a radiation-exposed veteran, as defined in 
38 C.F.R. § 3.309(d)(3)(i).  As the evidence of record 
confirms the veteran's participation in operation CASTLE, 
involving the detonation of high-yield thermonuclear devices, 
his status as "radiation exposed" is established for the 
purposes of 38 C.F.R. § 3.309(d).  However, despite meeting 
the criteria of a radiation exposed veteran, the veteran is 
not entitled to any presumption of service connection on the 
basis of radiation exposure under 38 C.F.R. § 3.309(d), 
because the veteran's multiple joint disability is not among 
the list of disorders specified as triggering the 
presumption.  In this regard, the Board notes that the recent 
amendment to 38 C.F.R. § 3.309(d) contains no change that has 
a bearing on the merits of the veteran's claim.  (67 Fed. 
Reg. 3612 (January 25, 2002).)  Accordingly, there is no 
basis to return this matter to the RO for review in light of 
this revision of the regulation.

In cases where 38 C.F.R. § 3.309(d) does not afford 
entitlement to service connection, 38 C.F.R. § 3.311 becomes 
operable.  Under 38 C.F.R. § 3.311(b)(2), a list of 
"radiogenic diseases" is provided.  While this list does 
not include multiple joint disability, or any other similar 
arthritic conditions, the veteran is permitted to establish 
by independent medical evidence that his current disorder is 
related to exposure to radiation in service.  See 38 C.F.R. 
§ 3.311(b)(4).  In this case the veteran did provide such 
evidence, in the form of an October 1995 letter from private 
care provider, M.C., D.O.  However, for the reasons discussed 
below, the Board finds that the October 1995 letter, when 
viewed in conjunction with the evidence as whole, is not 
sufficiently persuasive to allow for application of 38 C.F.R. 
§ 3.311.  

The Board finds several points of concern with regard to 
M.C.'s October 1995 letter.  First, he did not state whether 
he had access to all of the veteran's available medical 
records in forming his opinion.  Second, the letter further 
did not provide a detailed and convincing rationale in 
support of his conclusion.  M.C. merely concluded that, since 
the veteran did not have a family history of arthritis, since 
he had no other significant health problems, and since he had 
a negative rheumatological work-up, the veteran's radiation 
exposure and his current arthritis must be "more than a 
coincidental relationship."  In essence, by pointing out 
that the likeliest causes of arthritis had been ruled out, 
M.C. appears to have been intimating that it was more likely 
that radiation exposure was responsible the veteran's present 
condition.  However, this reasoning ignores the fact that, by 
that same logic, the likelihood of any potential cause of 
arthritis increases once the most obvious factors have been 
ruled out.  As M.C. failed to cite medical or scientific 
sources specifically supporting an etiological relationship 
between arthritis and radiation exposure, the Board finds his 
opinion to be of limited probative value.   

In addition to the October 1995 opinion by M.C., the claims 
file contains five other medical opinions, all of which 
conclude that no correlation exists between the veteran's in-
service radiation exposure and his current multiple joint 
disability.  As four of these opinions were offered by 
physicians having access to the entirety of the veteran's 
medical file, the Board finds them to be highly persuasive.  
Moreover, unlike the October 1995 opinion rendered by M.C., 
VA medical opinions, on the whole, supported their findings 
by citing relevant medical evidence.  For example, in a July 
1998 addendum to the June 1998 VA examination report, the 
physician noted that X-ray evidence failed to show avascular 
necrosis, and for that reason he concluded that there was no 
nexus between the veteran's radiation exposure and his 
multiple joint disability.  In another addendum, this time to 
an August 1998 VA examination report, the examiner opined 
that the 16 year interval between the blast and the onset of 
the veteran's joint symptoms made it unlikely that radiation 
exposure caused his arthritis.

Further VA opinions of record are also found to be highly 
probative for their in-depth analysis of the issue of 
radiation exposure and their reliance on cited medical 
principles and scientific research.  In a May 1999 
examination report, the VA physician explained that while 
radiation exposure can result in joint arthropathy, this is 
normally in the form of osteonecrosis or osteosclerosis.  In 
essence, the examiner concluded that, as there was no direct 
evidence to show that the veteran sustained any osteonecrosis 
or other injuries that might relate to a radiation exposure 
injury, the possibility of a connection between the exposure 
and the present disorder was unlikely.  Yet another opinion 
offered in June 1999 mentioned a 1967 study found no 
relationship between exposure to radiation from atomic bombs 
in Hiroshima and Nagasaki and rheumatoid arthritis.  While 
the examiner acknowledged the existence of another study 
yielding the opposite conclusion, he explained that the 1967 
research was regarded as being the "definitive" study.  A 
final opinion offered in February 2002 agreed with the other 
VA opinions.  While this most recent opinion did not include 
a detailed rationale, the Board finds that the thoroughness 
of the other VA opinion reports is sufficiently persuasive so 
as to outweigh the favorable evidence of M.C. submitted by 
the veteran.

In conclusion, the evidence of record did not reveal the 
existence of arthritis in service, or within the applicable 
presumptive period for chronic diseases.  Thus, the veteran 
is not entitled to service connection on these bases.  
Moreover, as the veteran does not have a disease specific to 
radiation-exposed veteran's as set forth in 38 C.F.R. 
§ 3.309(d), he is not entitled to presumptive service 
connection on that basis.  Finally, as the evidence does not 
establish that his multiple joint disability is a 
"radiogenic disease" as defined in 38 C.F.R. § 3.311(b)(2), 
the veteran is not entitled to service connection on that 
basis.  

Thus, for the reasons outlined above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for a multiple 
joint disability, to include as secondary to radiation 
exposure.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a multiple joint 
disability, to include as secondary to ionizing radiation 
exposure, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

